Citation Nr: 0831845	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  99-16 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.	Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.	Entitlement to an increased initial evaluation for service 
connected headaches, currently 10 percent disabling. 


REPRESENTATION

Appellant represented by:	John F. Cameron, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1987 to June 
1996.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1998 RO decision granting service 
connection for headaches and an April 1999 RO decision 
denying an increased evaluation for headaches.  This appeal 
also comes before the Board from a May 2002 RO decision 
denying reopening the claim for service connection for PTSD.  

The record shows that the veteran was afforded a Travel Board 
hearing before a Veterans Law Judge in November 2002.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  The Judge that presided over the 
November 2002 hearing is no longer employed by the Board.  
The veteran was apprised of this fact in a January 2008 
letter from the Board.  The veteran was provided the 
opportunity to exercise his right to testify at a new hearing 
before another Veterans Law Judge.  38 U.S.C.A. § 7107(c) 
(West 2002); 38 C.F.R. § 20.707 (2007).  To date, the veteran 
has not responded.  As such, the Board will continue with 
appellate review.  

In October 2000, the veteran indicated that he was satisfied 
with the rating assigned for his service-connected headaches.  
In November 2002, however, he provided testimony related to 
this issue.  In April 2003, the Board accordingly construed 
his appearance as a desire to continue his appeal of this 
issue.  

In April 2003, this appeal was remanded by the Board for 
additional development.  In August 2004, the Board reopened 
the veteran's claim for service connection for PTSD and 
remanded both issues for additional development. 

FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been obtained 
to the extent possible based upon the cooperation of the 
veteran.

2.	The competent medical evidence of record does not show 
that the current diagnosis of PTSD is related to in-service 
combat stressors.  

3.	The competent medical evidence shows purely subjective 
complaints of headaches and does not show prostrating attacks 
occurring on an average of at least once per month for 
several months. 


CONCLUSIONS OF LAW

1.	PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).

2.	The criteria for a rating higher than 10 percent for 
headaches have not been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 Supp. 2007); 38 C.F.R. §§ 4.3, 4.7, 4.124a, 
Diagnostic Codes 8100 and 8045 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Regarding the claim for service connection for PTSD, July 
2001 and May 2003 letters fully addressed all four notice 
elements and were sent prior to the initial AOJ decision in 
this matter.  The letters informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
letters provided did not address either the rating criteria 
or effective date provisions that are pertinent to the 
appellant's claim for PTSD, such error was harmless given 
that service connection for PTSD is being denied, and hence 
no rating or effective date will be assigned with respect to 
this claimed condition.  

Regarding the veteran's claim for headaches, he is 
challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because service connection was granted, VA's duty to notify 
in this case has been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214 and VA medical records.  The veteran was 
provided an opportunity to set forth his contentions during 
the hearing before a Veterans Law Judge.  The appellant was 
afforded VA medical examinations in November 1996, April 
1998, March 1999, and July 2003.  The veteran was also 
scheduled for VA examinations in January 2007 pertaining to 
both issues on appeal, however he failed to appear for the 
examinations.  Therefore, the Board finds that the RO 
complied with its May 2003 and its August 2004 Remands to the 
extent possible based on the cooperation of the veteran.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



PTSD 

Service connection may be granted for a disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may be granted for a disability shown after service, when all 
the evidence, including that pertinent to service, shows that 
it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  

Evidence necessary to establish that the claimed in-service 
stressor actually occurred varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If it 
is determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f).  

Initially, the Board notes that VA offered the veteran an 
opportunity to have a VA examination in January 2007 to 
obtain a medical opinion regarding his PTSD.  The veteran, 
however, failed to appear for the VA examination.  No good 
cause has been shown for his failure to appear for this 
examination.  Individuals for whom VA examinations have been 
authorized and scheduled are required to report for such 
examinations.  38 C.F.R. §§ 3.326, 3.327(a) (2007).  When a 
veteran fails without good cause to report for a VA 
examination requested by VA in conjunction with a claim, VA 
is not obliged to attempt to provide another.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a).  When a claimant fails to 
report for an examination scheduled in conjunction with a 
reopened claim for a benefit that was previously disallowed, 
as is this case, the claim shall be denied.  See 38 C.F.R. § 
3.655(b).

The Board further finds that the evidence of record does not 
otherwise support a grant of service connection for PTSD.  
See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has 
the fundamental authority to decide a claim in the 
alternative.).

In this case, the veteran has a current diagnosis of PTSD.  
Several VA records show that the veteran was diagnosed with 
PTSD in 1999 and received ongoing treatment for PTSD.  

Additionally, in November 2006, the RO received information 
regarding the veteran's unit from the U.S. Armed Service 
Center for Research of Unit Records.  The information 
received indicated that the veteran's unit was involved in 
combat with the enemy during the ground war phase of Desert 
Storm in February 1991.  The unit was also involved in enemy 
artillery fire.  Based on this information, the Board finds 
that the veteran was involved in combat with the enemy.  

The provisions of 38 U.S.C.A. § 1154(b) provides that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  See also 38 C.F.R. 
§ 3.304(f)

In this case, the Board notes that many of the claimed 
stressors are related to combat.  The veteran asserted that 
he saw humvees destroyed by land mines, had face to face 
encounters with unknown Iraqi soldiers, experienced sand 
storms, and was involved in grave registration during the 
Persian Gulf War.  With the exception of the purported grave 
registration, the claimed stressors are consistent with the 
circumstances, conditions, and hardships of the veteran's 
combat service, the veteran's testimony regarding the 
stressors is accepted as conclusive evidence that they 
occurred.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  

In regard to the purported grave registration, the Board 
notes that the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) recently held that the term 
"engaged in combat with the enemy" in § 1154(b) requires 
that the veteran "personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  Moran v. Peake, No. 
2007-7163  (Fed. Cir. May 2, 2008).  The Federal Circuit 
further held that a showing of no more than service in a 
general 'combat area' or 'combat zone' is not sufficient to 
trigger the evidentiary benefit of § 1154(b)."  Id.  
Moreover, it is observed that the Federal Circuit's holding 
in Moran is consistent with the findings of the VA Office of 
General Counsel in VAOPGCPREC 12-99 (Oct. 18, 1999) as to the 
meaning of the term "engaged in combat."

As the duties of grave registration do not involve personal 
participation in an actual fight or encounter with the enemy, 
the Board finds that the provisions of 38 U.S.C.A. § 1154(b) 
are not applicable to this purported stressor.  Nothing in 
the evidence of record otherwise supports a finding that this 
purported stressor actually occurred.  In fact, the U.S. 
Armed Service Center for Research of Unit Records indicate 
that the veteran was not involved in grave registration.

In view of the foregoing, the Board finds that the evidence 
of record is lacking objective medical evidence of a causal 
nexus between the current diagnosis of PTSD and the verified 
in-service stressors.  Although the treatment records include 
a diagnoses of PTSD, they do not contain a competent medical 
opinion which relates the etiology of this disability to the 
verified events of his active service.  The treatment records 
do not actually relate the PTSD to combat.  Rather, the 
treatment records, including records dated in September 1999, 
indicate that the PTSD is due to his purported stressor of 
grave registration duties.  For the reasons detailed above, 
the Board has concluded that the record does not support a 
finding that this purported stressor actually occurred.  

The Board also reiterates that VA offered the veteran an 
opportunity to have a VA examination in January 2007 to 
obtain a medical opinion regarding his PTSD.  The veteran, 
however, failed to appear for the VA examination.  His 
failure to cooperate in attending the examination has left 
the record devoid of any competent nexus opinion regarding 
whether PTSD is related to the verified events of service.  
38 C.F.R. § 3.655(b).  Given that the veteran failed to 
report for the scheduled examination, there is no medical 
evidence of record linking the veteran's PTSD to the verified 
events of service, and that he has not provided good cause 
for his failure to appear, his claim must be denied.  See 38 
C.F.R. § 3.655(b).  

The Board notes that the duty to assist is not always a one-
way street.  If the veteran wishes help, the veteran cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  While VA has a duty to assist the veteran in the 
development of a claim, that duty is not limitless.  In the 
normal course of events, it is the burden of the veteran to 
appear for VA examinations.  If he does not do so, there is 
no burden on the VA to "turn up heaven and earth" to find 
him.  Hyson v. Brown, 5 Vet. App. 262 (1993).

As there is no medical evidence of a nexus between the 
current diagnosis of PTSD and the in-service combat 
stressors, the preponderance of the evidence is against this 
claim, the benefit-of-the-doubt rule does not apply and the 
veteran's claim for service connection for PTSD must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Headaches

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But since the 
veteran timely appealed the ratings initially assigned for 
these disabilities, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

The veteran's migraine headaches are rated as 10 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  
Under Diagnostic Code 8045, a 10 percent rating is warranted 
for purely subjective complaints following trauma, such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma.  The 10 percent rating will not 
be combined with any other rating for a disability due to 
brain trauma.  A higher rating of 30 percent is warranted 
under Diagnostic Code 8100 for migraines if there is 
characteristic prostrating attacks occurring on an average of 
once per month for the last several months.  A 50 percent 
evaluation requires migraine headaches with very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2007).  

The Board notes that the rating criteria do not define 
"prostrating." Additionally, the Court has not defined 
"prostrating."  Cf. Fenderson v. West, supra.  By way of 
reference, according to WEBSTER'S II NEW COLLEGE DICTIONARY 
(1999), p. 889, "prostration" is defined as "complete 
exhaustion."  A very similar definition is found in DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (30th Ed. 2003), "prostration" 
is defined as "extreme exhaustion or powerlessness."

In a November 1996 VA General Medical Examination, the 
veteran reported one to two headaches every two weeks.  Some 
of the headaches made him stop all activities.  He was 
referred to neurology for an examination.  In December 1996, 
the veteran failed to report for his neurology examination.  

In April 1998, the veteran had a neurology examination.  The 
veteran reported daily headaches with blurred vision and 
watery eyes.  During approximately 35 percent of his 
headaches, he was unable to function for one to two hours.  
He had nausea with the headaches, but no vomiting.  He 
experienced dizziness and lightheadedness. 

In March 1999, the veteran reported daily headaches with 
light headedness and nausea.  The headaches were pulsating 
with blurred and spotty vision.  The veteran had trouble 
focusing his eyes and trouble concentrating.  The veteran was 
diagnosed with chronic post traumatic headaches with 
aggravation of pre-existing chronic nausea and dizziness due 
to unknown causes.  

In September 1999, the veteran was diagnosed with tension 
headaches.  In April 2000, the veteran reported daily 
headaches for the month prior to the examination accompanied 
by phonophobia, photophobia and nausea.  No visual or sensory 
symptoms were associated.  The veteran was diagnosed with 
migraine headaches which were disabling.  

In July 2000, the veteran reported throbbing bilateral 
frontal headaches with phonophobia, photophobia and nausea.  
The headaches lasted for hours.  Between strong headaches, 
the veteran reported constant mild headaches.  The examiner 
found that the veteran probably had chronic daily headaches 
with abuse of analgesics (migraine without aura intercalated 
with tension type headache).  

In January 2001, the veteran was diagnosed with headaches 
suggestive of migraine headaches without aura.  In December 
2001, the veteran reported frontal throbbing headaches 
accompanied by phonophobia, photophobia, nausea, increased 
blurring of vision, double vision, flashing lights in 
peripheral vision and diffuse weakness.  

In June 2002, the veteran received treatment for headaches.  
The examiner described the headaches as chronic daily 
headaches or transformed migraines.  The veteran indicated 
that his headaches had decreased in severity.  He had daily 
headaches and experienced 7/10 pain.  He also had more severe 
headaches 2-3 times per week.  He had photophobia and nausea.  

In November 2002, the veteran testified that he had headaches 
2-3 times a day.  He reported constant severe migraine 
headaches.  He took medication to relieve the pain.  They 
would usually last 2-3 hours.  During the headaches, the 
veteran would stay secluded in a dark room with a cold rag on 
his head.  The veteran testified that he could not 
concentrate or stay focused when he had his headaches.  

In a January 2003 VA treatment note the veteran indicated 
that he began to have migraines in 1996.  The veteran stated 
his headaches were chronic and daily.  They became worse with 
heavy lifting.  He took medication to relieve the pain.  He 
felt nausea, nervousness and had photophobia with the 
headaches.  The headaches lasted about 60-85 minutes and 
reoccurred every 3 hours.  The examiner found that caffeine, 
overuse of medication and lack of sleep greatly contributed 
to his headaches.  

In a July 2003 VA Compensation and Pension examination, the 
veteran reported daily headaches.  The veteran indicated that 
the headaches turned into migraines in 1996.  He described 
his symptoms as strong and tingling which shot through his 
head on both sides and caused his neck to be stiff.  The 
veteran stated that noise and sunlight made the headaches 
worse.  The headaches lasted 45-60 minutes and had a 
frequency of seven times per week.  The veteran indicated 
that he experienced 8/10 pain.  The veteran took prescription 
medication and slept to relieve the pain.  The veteran 
indicated that 10 times a month he had prostrating events 
which caused him to have to be perfectly still and quiet and 
incapable of doing anything.  Physical activity or movement 
made his headaches worse.  

In January 2004, the veteran reported daily headaches.  He 
was diagnosed with migraines.  

As previously referenced, the veteran failed to report for a 
January 2007 VA examination.  When a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, as is his claim for an increased 
evaluation for headaches, the claim shall be rated based on 
the evidence of record. 38 C.F.R. § 3.655 (2007).

The Board has reviewed all the medical evidence of record.  
The veteran had consistent daily headaches, sometimes severe, 
that were treated with medication.  The Board notes that 
under Diagnostic Code 8045, 10 percent is the maximum 
available evaluation in the absence of multi-infarct dementia 
associated with brain trauma, which was not shown in this 
case.  The only higher rating available to the veteran is for 
migraines under Diagnostic Code 8100.  In this case, however, 
the preponderance of the evidence does not show that the 
veteran had prostrating attacks occurring on an average of 
once per month for the last several months.  The majority of 
the medical records show that the veteran had severe daily 
headaches with phonophobia, photophobia, nausea, and blurred 
or double vision, however, the evidence does not show that 
these episodes were prostrating.  

The only evidence of prostrating episodes was the recited 
history of the veteran in July 2003.  The Board notes that 
the July 2003 VA examiner did not have the claims file 
available for review during the veteran's examination.  As 
such, the subjective history of headaches and associated 
symptoms described by the veteran were not attributed to the 
veteran's service connected basilar skull fracture 
disability.  The objective medical evidence does not show 
prostrating events that were caused by the service connected 
headache disability.  

Additionally, the July 2000 examiner attributed the veteran's 
headaches to abuse of analgesics.  The Board finds that the 
evidence of records does not show that the severity of the 
veteran's headaches is attributed to his service connected 
disability.  As there is no other evidence of record showing 
the severity of the veteran headache disability, an increased 
evaluation is not warranted at this time.  
ORDER

Service connection for PTSD is denied.  

An increased initial evaluation for service connected 
headaches, currently 10 percent disabling, is denied.  



____________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


